                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

MELISSA A. MORGAN,

                      Petitioner,               :    Case No. 1:19-cv-093

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Dayton Correctional Institution

                                                :
                      Respondent.


                                    TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is transferred

from Magistrate Judge Bowman to Magistrate Judge Merz. The case remains assigned to District

Judge Cole for final decision.



March 12, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                1
